DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Randy Schoen on 6/11/2021.
The application has been amended as follows: 
(1) Regarding claim 5:
Replace claim 5 by the following:
---A method, comprising: 
identifying resources available to a communication network; 
identifying user devices associated with the communication network; 
determining a configuration of the resources and an association of the user devices to the configuration to provide spectral efficiency to the communication network;
configuring the resources based at least in part on the configuration; and 
associating the user devices based at least in part on the association.---

Cancel claim 10.
(3) Regarding claim 17:
Replace claim 17 by the following for obvious correction of antecedent basis:
--- The system of claim 16, wherein the design provides an association of the user devices to the plurality of clusters.---

Response to Arguments
Applicant’s arguments, see page 7-8, filed on 1/20/2021, with respect to 35 U.S.C. 103(a) rejection of claims 1-20 have been fully considered and are persuasive.  The 35 U.S.C. 103(a) rejection of claims 1-20 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
(1) Regarding claims 1-4:
The present invention describes a system, comprising at least one computing device coupled to a network; at least one application executable in the at least one computing device, the at least one application causing the at least one computing device to: define a configuration of a plurality of clusters formed from individual subsets of a plurality of remote radio heads (RRHs) available to a communication network and an association of user devices to the plurality of clusters, where the defined configuration and association mitigates impact of interference and pilot contamination; 
(2) Regarding claims 5-9:
The present invention describes a method, comprising identifying resources available to a communication network; identifying user devices associated with the communication network; determining a configuration of the resources and an association of the user devices to the configuration to provide spectral efficiency to the communication network configuring the resources based at least in part on the configuration; and associating the user devices based at least in part on the association.  The closest prior art, NPL (Towards Software-Defined Massive MIMO for 5G&B 
(3) Regarding claims 11-20:
The present invention describes a system, comprising at least one computing device coupled to a network; at least one application executable in the at least one computing device, the at least one application causing the at least one computing device to: identify a plurality of remote radio heads (RRHs) connected to a central base band unit (BBU) pool of a software-defined network (SDN) associated with a communication network, the plurality of RRHs connected to the BBU pool via a plurality of fronthaul links; identify a plurality of user devices associated with the SDN; iterate a procedure until at least one stopping criterion is reached to yield a design for software-defined massive MIMO subject to a plurality of constraints comprising at least a system level constraint and an association constraint; and initiate implementation of the design by the SDN.  The closest prior art, NPL (Towards Software-Defined Massive MIMO for 5G&B Spectral-Efficient Networks by Shih-Chun LIN, and Harini NARASIMHAN dated .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIU M LEE whose telephone number is (571)270-1083.  The examiner can normally be reached on M-T 8:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SIU M LEE/Primary Examiner, Art Unit 2632                                                                                                                                                                                                        3/15/2021